Title: To James Madison from William Bentley, 30 October 1815
From: Bentley, William
To: Madison, James


                    
                        
                            Sir,
                        
                        Salem
                            Oct 30. 1815.
                            Mass USA.
                    
                    The uniform friendship, I have openly expressed, in the most troublesome times, & which has never been doubtful in the world, & has been justified by an extraordinary succession of most glorious events, has been formed on the personal esteem, which assured me that the best virtues would guide the best talents, in the best services to my country. We are not always sure to be useful, & we may be troublesome to those we love, but in recommending mr Joshua Dodge of Salem, while I indulge my fond partialities, I am confident, I recommend a young man, of one of our best & most antient families, of irreproachable manners, of correct principles, of good talent, & of experience, & of sure patriotism. He has been abroad in France repeatedly, & for a long time, & has a reputation honourable to his country. The Secretary of the Navy will undoubtedly confirm this favourable opinion from the knowledge of his whole life.
                    Should I obtain for him the kind notice of the President of the United States, it would add greatly to the happiness, which this oppertunity gives

me of subscribing myself with great esteem, & the highest veneration, your devoted Servant
                    
                        
                            William Bentley
                        
                    
                